In a proceeding pursuant to CPLR article 75 to vacate arbitration awards, the petitioner appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated October 18, 2001, which denied the petition and, in effect, dismissed the proceeding.
*456Ordered that the order is modified, on the law, by adding a provision thereto confirming the awards; as so modified, the order is affirmed, with costs to the respondent Empire Insurance Company.
The petitioner failed to demonstrate any basis to vacate the arbitration awards (see CPLR 7511; Levy v New York State Workers’ Compensation Bd., 292 AD2d 388; Matter of County of Orange v Civil Serv. Employees’ Assn., 266 AD2d 212). Accordingly, the Supreme Court properly denied the application to vacate the awards. However, upon denying the petition, the Supreme Court should have confirmed the awards (see CPLR 7511 [e]). Feuerstein, J.P., McGinity, Luciano and Schmidt, JJ., concur.